The plaintiff, in this case, gave evidence tending to show that the immediate effect of the violence to his person, inflicted by the defendant, was to produce a pain in the plaintiff's side. Soon after he was kicked by the defendant he came from the barn where he received the injury, to the defendant's house, and as he went he walked lame and held his side, and upon being asked what was the matter, he answered that the pain was in his side. Soon after, the plaintiff left the defendant's house to go to his father's, and as he walked away he held his side and talked as if he were crying. On his way home he passed the house of a witness and was crying and holding his right side. The next day he went to one Cherritree's to work, and remained for two months, and while there slept with one Geeley. The plaintiff was allowed to prove by Geeley, notwithstanding the defendant's objection, that during the entire two months the plaintiff in the night time complained of his right side, and said that he lay on his left side because it hurt him to lie upon his right side.
The only question in the case is whether this testimony was properly admitted. And that question seems to have *Page 346 
been determined by this court in the case of Caldwell v.Murphy, (1 Kern. 416.) There a witness, not a physician, who attended upon the plaintiff for ten days after he received the injury complained of, was allowed to testify that during that time the plaintiff had invariably complained. This testimony was of the same nature as that given in the case under consideration. The character of the witnesses in the two cases is precisely the same. Phillips says, in his treatise onEvidence, (vol, 1, 182, Edw. ed.) the representations of a patient to his medical attendant who has an opportunity of observing whether they correspond with the symptoms to which they refer, appear to be entitled to greater weight than if made to an inexperienced person, and to afford stronger presumption that they are genuine; but that they are admissible in evidence, though made to another not a medical attendant. Greenleaf lays down the same, (1 Greenl. Ev. § 102,) and both of these authors say that when it is material to inquire as to the bodily or mental feelings of a party, the usual expressions of such feelings, made at the time in question, are in the nature of original evidence. This court, in Caldwell v. Murphy,
(supra,) held that such evidence did not fall within the rule which excludes the declarations of a party in his own favor; that it is admissible from the necessity of the case, and may safely be left to the jury in connection with the other evidence touching the alleged injured person's condition. Within these rules the testimony objected to was properly admitted.
The judgment should be affirmed.
All the other Judges concurring,
Judgment affirmed. *Page 347